Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The references cited in the IDS, submitted on 03/08/2019, have been considered.
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not teach or suggest “a coefficient memory that stores coefficient data corresponding to the data held in the two-dimensional shift register; a plurality of two-dimensional convolution operation circuits provided corresponding to the plurality of selectors and configured to multiply the data selected by the selectors by the coefficient data stored in the coefficient memory and accumulate results of the multiplication to calculate, in parallel, two- dimensional convolution operation results in the two- dimensional regions; and a plurality of adder circuits provided corresponding to the plurality of two-dimensional convolution operation circuits and configured to add operation results of the plurality of two-dimensional convolution operation circuits in a channel direction to output a three-dimensional convolution operation result” as set forth in Claims 1-13 in combination with the remaining dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Wang et al. ("Efficient convolution architectures for convolutional neural network," 2016 8th International Conference on Wireless Communications & Signal Processing (WCSP), 2016, pp. 1-5); Park et al. (US PGPub 2018/0315155); Young et al. (US PGPub 2018/0165574).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY Y YI whose telephone number is (571)270-7804. The examiner can normally be reached Monday - Friday 9:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROY Y YI/            Primary Examiner, Art Unit 2852